Title: Abigail Adams to Martha Washington, 25 June 1791
From: Adams, Abigail
To: Washington, Martha


my dear Madam
Braintree june 25 1791
I was honourd with your much esteemed favour on the 15 of this month. the state of my Health, Body and mind suffering most Severely with repeated attacks of an intermitting fever will plead my apoligy for omitting to thank you at an earlyer date for your Friendly Letter. I have been so weakned & debilitated as to be unable to walk alone, and my Nerves so affected as to oblige me to seclude myself from all company except my most intimate connextions. I hastned Home with great ardour in hopes the Northern Air and the quiet country Breize might restore me, but my disorder was of too obstinate a Nature to quit me so easily. I hope I have now got the better of it, as it is more than a week since the Ague left me we have had more very Hot weather than is usual at this season. I fear you have sufferd by it in Philadelphia. I hope Heat there is not attended with a Sharp drought, as it is here. the Feilds which a few week ago wore a most pleasing aspect, are now Robd of their verdure and our vegatables droop & dye. I was most sincerly grieved at reading in a late Philadelphia paper an account of the death of Dr Jones. the more I had the pleasure of knowing him, the greater esteem I had for him, as an amiable Sensible and Benevolent Man. You Madam must more particularly feel his loss as he was your Family Physician.
I am happy to learn by your Letter as well as by the publick accounts that the President has enjoyd his Health during his Arduous Southern Tour. I presume er’e this Time I may congratulate you upon his return to Philadelphia I must beg you Madam to present to him my most respectfull Regards and my congratulation upon his safe return. I hope you will have as agreable a journey to mount vernon as I should have had to massachussets but for that vile Ague which Tormented me. the whole Country through which we past was in full Bloom, and every spot wore the face of Peace & contentment. the people instead of murmers & complaints, expresst themselves happy and satisfied under the administration of their Government. there are however two inhabitants envy and Jealousy who are not perfectly content, but as they are characters for whom I have an utter aversion I can only pitty their folly and avoid them. Mr Adams desires me to present his best Respects to the President & to you Madam, and an affectionat remembrance to master Washington & miss Custos Compliments to mr and mrs Lear I hope the little Boy is finely recoverd from the small pox. shall I be an intruder if I ask again to hear from my dear mrs washington whose Health and happiness Shall ever be the Ardent & Sincere wish of her who has the Honour to subscribe herself her affectionat Friend and Humble servant
A Adams
To a Heart less benevolent I should apologize for relating my Grief, but I know that you Madam can sympathize with those who mourn as well as rejoice in their felicity
